 
Exhibit 10.46
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 5, 2007,
between NS8 Corporation, a Delaware corporation (the “Company”), and James C.
Forbes (the “Executive”).
 
1.  Employment.  The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, on the terms and
conditions set forth herein.
 
2.  Term.  The employment of the Executive by the Company as provided herein
will commence on October 29 2007 (the “Effective Date”) and terminate as herein
provided (such period, the “Employment Period”).
 
3.  Position, Duties and Responsibilities.
 
(a)  Position.  Effective as of the Effective Date and throughout the Employment
Period, the Executive hereby agrees to serve, and the Company hereby agrees to
employ, the Executive, as Chief Executive Officer of the Company, reporting to
the Company’s Board of Directors (the “Board”).  The Executive shall devote his
best efforts and all of his business time and attention to the performance of
services to the Company in his capacity as an officer thereof and as may
reasonably be requested by the Board.  The duties, functions, responsibilities
and authority of the Executive, including those reasonably required by the Board
hereunder, shall be those as are reasonable and customary for a person serving
as chief executive officer of an enterprise comparable to the Company.  Subject
to the foregoing, the Company shall retain full direction and control of the
means and methods by which the Executive performs the above services.
 
(b)  Exclusivity.  Except with the prior written approval of the Board (which
the Board may grant or withhold in its sole and absolute discretion), the
Executive, during the Employment Period, shall devote all of his working time,
attention and energies to the business of the Company and will not (i) run his
own business (ii) accept any other employment, (iii) serve on the board of
directors or similar body of any other business entity, or (iv) engage, directly
or indirectly, in any other business activity (whether or not pursued for
pecuniary advantage).
 
(c)  Conditions to Employment.  The Executive has provided the Company with
satisfactory proof of the Executive’s legal right to work and carryout business
in the United  States. In addition, the Executive has provided satisfactory
proof of the Executive’s ability to freely and legally obtain work visas or
apply for immigration applications as might be necessary in order to conduct
business at branch offices or subsidiaries of the Company legally domiciled in
countries outside of the United States. The Executive is not party to any
contract or agreement, whether oral or in writing, that may preclude him from
rendering services as an employee of the Company hereunder.  In connection with,
and as a condition to his employment by the Company, the Executive has executed
and agrees to be bound by that certain Confidential Information and Invention
Assignment Agreement with the Company attached hereto as Exhibit A.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.  Compensation and Related Matters.
 
(a)  Salary.  The Company shall pay the Executive a base salary of $200,000 per
year, which shall be paid to Executive in accordance with the Company’s standard
payroll practices.  The Executive’s performance and salary shall be subject to
review and increase consistent with the standard practices of the Company.
 
(b)  Bonus.  The Executive shall be eligible to receive a quarterly incentive
bonus with a target of a maximum of up to $12,500 each quarter and a maximum of
up to $50,000 in annual incentive bonus each calendar year (the “Bonus”), which
amount shall be pro-rated with respect to the remainder of calendar year 2007 by
reference to the number of whole calendar months remaining between the Effective
Date and December 31, 2007.  The Bonus shall be payable to the Executive in
respect of his services to the Company based on the achievement of revenue,
operating profit, and operating metric objectives (hereinafter “Performance
Milestones”) for the remainder of 2007 as determined by the Board of the
Company, and on the achievement of Performance Milestones for subsequent
quarters as determined by the Board of the Company and presented to the
Executive in advance of each such quarter. Each Performance Milestones presented
to the Executive by the Board of the Company will be attached hereto as Schedule
“A” and will form as an integral part of this Agreement. For each calendar
quarter, the Bonus shall be payable as soon as practicable following the Board’s
determination in its reasonable judgment that all or any portion of the Bonus
has been earned as a result of the achievement of the Performance Milestones on
a pro rata basis for such quarter.  In addition to the quarterly Bonus of the
Executive during the entire term of this Agreement, a one time commencement
bonus (“Commencement Bonus”) not exceeding an aggregate sum of $20,000 shall be
paid in installments of $5,000 on the last business week of each quarter
starting with the quarter immediately following the execution of this Agreement
until the end of the first year of this Agreement.
 
Total cash compensation potential: $329,000 per year comprised of:
 
·  
$200,000 base Salary per annum.

 
·  
Up to $50,000 to be earned as a quarterly performance incentive Bonus paid in
quarterly installments of up to $12,500 per quarter for performance achievements
as determined by the Board;

 
·  
Up to $50,000 to be earned as an annual performance Bonus as determined by the
Board;

 
·  
One time Commencement Bonus of $20,000 paid in quarterly installments of $5,000
during the last Friday of each ensuing quarter; and

 
·  
An annual car allowance starting at $9,000 to be paid in equal monthly
installments of $750 per month.

 
(c)  Stock Options.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)  Initial Option Grant.  The Executive shall be granted on the Effective
Date, an option to purchase 5,000,000 shares of the Company’s Common Stock at an
exercise price of Two Cents ($0.02) per share (the “Initial Option”) over a four
(4) year vesting period.  The shares covered by the Initial Option, if
immediately exercisable, would constitute two and a half percent (2.5%) of the
outstanding Common Stock of the Company on a fully diluted basis as of the date
of grant of the Initial Option. Except as otherwise provided herein, subject to
the Executive remaining continuously employed by the Company as of each such
date, the Initial Option shall vest and become exercisable in accordance with
the following schedule:
 
(a)  
1,250,000 in year 1

 
(b)  
1,250,000 in year 2

 
(c)  
1,250,000 in year 3

 
(d)  
1,250,000 in year 4

 
(ii)  Performance Option Grant.  If the Company has exceeded its agreed upon
Performance Milestones during its first year of operations as determined by the
Board of the Company, the Executive shall be granted an option to purchase an
additional 5,000,000 shares (subject to appropriate capitalization adjustments)
of the Company’s Common Stock at an exercise price of Two Cents ($0.02) per
share over a four year period. (the “Performance Option”). The shares covered by
the Performance Option, if immediately exercisable, would constitute two and one
half percent (2.5%) of the outstanding Common Stock of the Company on a fully
diluted basis as of the date of grant. The Performance Option shall be granted
within two (2) weeks of the Company’s filing of its Annual Report on Form 10-K
for the applicable fiscal year, which shall include the Company’s annual audited
financial statements for such fiscal year.  The Performance Option shall be
vested and exercisable in accordance with the following schedule:
 
(a)  
1,250,000 end of year 1

 
(b)  
1,250,000 end of year 2

 
(c)  
1,250,000 end of year 3

 
(d)  
1,250,000 end of year 4

 
(iii)  Miscellaneous.  The Initial Option and the Performance Option shall be
intended to qualify as “incentive stock options” within the meaning of Section
422(b) of the Internal Revenue Code of 1986, as amended (the “Code”) to the
maximum extent permitted under the applicable federal income tax rules and shall
each have a per share exercise price equal to the fair market value of a share
of the Company’s Common Stock as of the dates they are granted.  The Initial
Option and the Performance Option shall be granted under, and subject to the
terms and conditions of, the Company’s Stock Option Plan (or any successor
plan(s) thereto).  The specific terms of the Initial Option and the Performance
Option shall be set forth in written stock option agreements between the Company
and the Executive which, except as provided herein, shall be in the same form as
customarily used by the Company with respect to employee stock option grants.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  Business Expenses.  The Company shall reimburse the Executive for
reasonable expenses incurred in connection with the conduct of the Company’s
business upon presentation of sufficient receipts of such expenditures
consistent with the Company’s policies as in place from time to time.
 
(e)  Other Benefits.  The Executive shall be entitled to participate in or
receive health, welfare, life insurance, long-term disability insurance, bonus
plan and similar benefits as the Company provides generally from time to time to
its senior executives, and to its employees, generally. Nothing herein is
intended, or shall be construed to require the Company to institute or continue
any, or any particular, plan or benefits, other than the contractual Bonus
program and the contractual stock option program for the Executive described in
Sections 4(b) and (c), respectively.
 
(f)  Relocation Expense.  If determined as necessary by the Company and the
Executive for the proper execution of the Company’s business plan, the Executive
will be relocated.  If such relocation is deemed necessary, the Company will pay
necessary expenses related to the relocation of the Executive, including but not
limited to, (i) professional moving costs, (ii) storage of household items,
(iii) travel expenses, and (iv) temporary living expenses.
 
(g)  Vacations.  During the Employment Period, the Executive shall be entitled
to four (4) weeks of paid vacation each year.  The Executive shall also be
entitled to all paid holidays given by the Company to its senior
executives.  The Executive agrees to utilize his vacation at such time or times
as are (i) consistent with the proper performance of his duties and
responsibilities hereunder; and (ii) mutually convenient for the Company and the
Executive.
 
(h)  Indemnification.  The Executive, while acting in any capacity on behalf of
the Company or any of its subsidiaries or affiliates, shall be entitled to
coverage under each directors’ and officers’ liability insurance policy, if any,
maintained by or on behalf of the Company’s directors and officers. If, not
currently available, the Company will adopt such plan within 90 days of the
Effective Date.
 
5.  Termination.  The Executive’s employment hereunder shall be terminated, or
may be terminated, as the case may be, under the following circumstances:
 
(a)  Death.  The Executive’s employment hereunder shall terminate upon his
death.
 
(b)  Cause.  The Company may terminate the Executive’s employment hereunder for
“Cause.”  Cause shall mean (i) Employee’s breach of any of the material terms of
this Agreement and the failure by the Executive to cure or remedy such breach
within thirty (30) days after receipt by the Executive of written notice from
the Board specifying the breach, (ii) his conviction of a crime involving moral
turpitude or constituting a felony under the laws of any state, the District of
Columbia or of the United States, or (iii) his willful, intentional and material
misconduct in the performance of his duties hereunder, including without
limitation, his willful and intentional failure or refusal to carry out any
proper direction by the Board with respect to the services to be rendered by him
hereunder or the manner of rendering such services or his habitual neglect of
his duties as an officer of the Company, which misconduct or neglect, if capable
of cure in the Board’s reasonable judgment, shall continue after receipt of
written notice from the Company, specifying the alleged misconduct.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  Employment-At-Will/Termination for Any Reason.  The Executive hereby agrees
that the Company may dismiss him under this Section 5 without regard (i) to any
general or specific policies (whether written or oral) of the Company relating
to the employment or termination of its employees, or (ii) to any statements
made to the Executive, whether made orally or contained in any document,
pertaining to the Executive’s relationship with the Company.  Notwithstanding
anything to the contrary contained herein, the Executive’s employment with the
Company is not for any specified term and may be terminated by the Company at
any time by delivery of a Notice of Termination, for any reason, with or without
Cause, without liability except with respect to the payments provided for by
Section 5 below.
 
(d)  Termination by the Executive for Good Reason.  The Executive may terminate
his employment hereunder for “Good Reason”.  Good Reason shall mean (i) any
reduction in the amount of the Executive’s base salary or aggregate incentive
compensation opportunities (inclusive of the Bonus) which reduction may also
occur pursuant to any assignment of performance goals and corresponding awards
which are inconsistent with prior performance goals and awards, (ii) any
significant reduction in the aggregate value of the Executive’s benefits as such
benefits may be increased from time to time (unless such reduction is pursuant
to a general change in benefits applicable to all similarly situated employees
of the Company), (iii) any material breach by the Company of this Agreement or
other written agreement with the Executive and the failure to cure or remedy
such breach within thirty (30) days after receipt by the Company of written
notice from the Executive, or (iv) any of (A) assignment to the Executive of any
duties materially inconsistent with his status as Chief Executive Officer of the
Company, (B) the removal of the Executive from the office of Chief Executive
Officer without his consent, or (C) a significant adverse change in the nature
or scope of the authorities, powers, functions, responsibilities or duties
attached to the Executive’s position with the Company.
 
(e)  Voluntary Resignation.  The Executive may voluntarily resign his position
and terminate his employment with the Company at any time by delivery of a
written notice of resignation to the Company (the “Notice of Resignation”).  The
Notice of Resignation shall set forth the date such resignation shall become
effective (the “Date of Resignation”), which date shall, in any event, be at
least sixty (60) days and no more than ninety (90) days from the date the Notice
of Resignation is delivered to the Company.
 
(f)  Notice.  Any termination of the Executive’s employment by the Company or by
the Executive for Good Reason shall be communicated by written Notice of
Termination to the Executive or the Company, as applicable.  For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.
 
(g)  “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of his death; and (ii) if the Executive’s
employment is terminated pursuant to subsections (b), (c), (d), or (e) above,
the date specified in the Notice of Termination or Notice of Resignation, as
applicable.
 
(h)  Termination Obligations.
 
(i)  The Executive hereby acknowledges and agrees that all personal  property
and equipment furnished to, or prepared by, the Executive in the course of, or
incident to, his employment, belongs to the Company and shall be promptly
returned to the Company upon termination of the Employment Period.  “Personal
Property” includes, without limitation, all books, manuals, records, reports,
notes, contracts, lists, blueprints, and other documents, or materials, or
copies thereof (including computer files), and all other proprietary information
relating to the business of the Company.  Following termination, the Executive
will not retain any written or other tangible material containing any
proprietary information of the Company.
 
(ii)  Upon termination of the Employment Period, the Executive shall be deemed
to have resigned from all offices, including his position as a director of the
Company if applicable, then held with the Company or any affiliate.
 
(iii)  Upon termination of the Employment Period, this Agreement shall expire,
subject to fulfillment by the Executive and the Company of their respective
obligations upon termination provided for in this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Compensation Upon Termination.
 
(a)  Terminations other than by the Company Without Cause or by the Executive
For Good Reason.  If the Executive’s employment shall terminate for any reason
other than as a result of (i) the Company’s termination of the Executive’s
employment without Cause pursuant to Section 5(c) hereof or (ii) the Executive’s
termination of his employment for Good Reason pursuant to Section 5(d) hereof,
the Company shall promptly pay the Executive (i) his salary to and including the
Date of Termination.
 
(b)  Terminations by the Executive For Good Reason.  If the Executive terminates
his employment for Good Reason pursuant to Section 5(d) hereof, the Company
shall, promptly pay the Executive in a single lump sum an amount equal to twelve
(12) months of the salary payable to the Executive pursuant to and in accordance
with Section 4(a) hereof; provided, however, that such entitlement to
compensation upon termination under this Section 6(b) as aforesaid will commence
on the one (1) year anniversary of the Executive’s employment.  In addition, in
the event of the Executive’s termination of employment for Good Reason, the
Company shall cause the Initial Option and Performance Options to immediately
become vested and exercisable.  Finally, the Company shall also promptly pay to
the Executive the amounts described in Section 6(a) as if the Executive’s
employment had terminated for reasons other than by the Executive for Good
Reason.
 
(c)  Termination by the Company Without Cause.  If the Company shall terminate
the Executive’s employment without Cause pursuant to Section 5(c) hereof, the
Company shall promptly pay the Executive in a single lump sum an amount equal to
twelve (12) months of the salary payable to the Executive pursuant to and in
accordance with Section 4(a) hereof.  In addition, the Company shall cause one
half (½) of any remaining portion of the Unvested Initial Option to immediately
become vested and exercisable.  Provided, however, that such entitlement to
compensation upon termination under this Section 6(c) will commence on the one
(1) year anniversary of the Executive’s employment.
 
7.  Restrictive Covenants.
 
(a)  Definitions.
 
(i)  The term “Company” for purposes of Section 7 of this Agreement shall mean
NS8 Corporation, a Delaware corporation, and its affiliated and related entities
including, but not limited to, all of NS8 Corporation’s subsidiaries, partners
and joint venturers.  It is understood that any affiliated or related entities
of NS8 Corporation are intended third-party beneficiaries of the provisions of
this Agreement.
 
(ii)  The term “Confidential Information” shall include, but not be limited to,
(a) Customer lists and Prospective Customer lists; specific information on
Customers and Prospective Customers (including information on purchasing
preferences, credit information,  and pricing), pricing lists (including item
and Customer specific pricing information); names of agents; operations;
contractual or personnel data; trade secrets; license agreements; proprietary
purchasing and sales methods and techniques; pricing methods and strategies;
computer software design and/or improvements; methods of distribution; market
feasibility studies; proposed or existing marketing techniques or plans; future
Company business plans; project files; design systems; information on current
and potential Vendors including, but not limited to, their identity, pricing,
and purchasing information not generally known; personal information about the
Company’s executive officers and directors; and (b) any information that is of
value or significance to the Company that derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, including information not generally known to the
competitors of the Company nor intended by the Company for general
dissemination.  Confidential Information shall not include any (1) information
known generally to the public (other than as a result of unauthorized disclosure
by the Executive), (2) information that became available from a third party
source and such source is not bound by a confidentiality agreement with the
Company, or (3) any information not otherwise considered by the Board to be
Confidential Information.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)  The term “Customer” shall mean any person or entity which has purchased
goods, products or services from the Company, entered into any contract for
products or services with the Company, and/or entered into any contract for the
distribution of any products or services with the Company within the one (1)
year immediately preceding the termination of the Executive’s employment with
the Company for whatever reason.
 
(iv)  The phrase “directly or indirectly” shall include the Executive either on
his own account, or as a partner, owner, promoter, joint venturer, employee,
agent, consultant, advisor, manager, executive, independent contractor, officer,
director, stockholder, or otherwise, of an entity.
 
(v)  The term “Non-Compete Period” shall mean the Employment Period and the
twelve (12) months immediately following termination of the Executive’s
employment with the Company for whatever reason.
 
(vi)  The term “Prospective Customer” shall mean any person or entity which has
purchased goods, products or services from the Company, entered into any
contract for products or services with the Company, and/or entered into any
contract for the distribution of any products or services with the Company
within the one (1) year immediately preceding the termination of the Executive’s
employment with the Company for whatever reason.
 
(vii)  The term “Restricted Area” shall include any geographical location
anywhere in the world where Executive has been assigned to perform services on
behalf of Company during the Employment Period and where the Company, its
affiliates or subsidiaries either (a) is engaged in business, and (b) has
evidenced an intention to engage in business.
 
(viii)  The term “Vendor” shall mean any supplier, person or entity from which
the Company has purchased products or services during the one (1) year
immediately preceding the termination of the Executive’s employment with the
Company for whatever reason.
 
(b)  Non-Competition.  During the Employment Period and Non-Compete Period, in
the Restricted Area, the Executive shall not, directly or indirectly, engage in,
promote, finance, own, operate, develop, sell or manage or assist in or carry on
any business in competition with the business of the Company, as such business
now exists or as it may exist at the time of the termination of the Executive’s
employment with the Company for whatever reason; provided, however,
that Executive may at any time own securities of any competitor corporation
whose securities are publicly traded on a recognized exchange so long as the
aggregate holdings of the Executive in any one such corporation shall constitute
not more than 5% of the voting stock of such corporation.
 
(c)  Non-Solicitation of Employees or Independent Contractors.  During the
Employment Period and the Non-Compete Period, the Executive shall not, directly
or indirectly, solicit or attempt to induce any employee of the Company or
independent contractor engaged and/or utilized by the Company in any capacity to
terminate his employment with, or engagement by, the Company.  Likewise, during
the Employment Period and the Non-Compete Period, the Executive shall not,
directly or indirectly, hire or attempt to hire for another entity or person any
employee of the Company or independent contractor engaged and/or utilized by the
Company in any capacity.
 
(d)  Non-Solicitation of Customers, Prospective Customers or Vendors.  During
the Employment Period and the Non-Compete Period, the Executive shall not,
directly or indirectly, sell, assemble, manufacture or distribute products or
services of the type sold or distributed by the Company to any Customer,
Prospective Customer or Vendor of the Company in the Restricted Area through any
entity other than the Company.  The Executive acknowledges and agrees that the
Company has substantial relationships with its Customers and Vendors, which the
Company expends significant time and resources in acquiring and maintaining, and
that the Company’s relationships with its Customers and Vendors constitute a
significant and valuable asset of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e)  Non-Disclosure of Confidential Information.  During and after the
Employment Period, the Executive shall not, directly or indirectly, without the
prior written consent of the Board, or a person duly authorized thereby,
disclose or use for the benefit of himself or any other person, corporation,
partnership, joint venture, association, or other business organization, any of
the trade secrets or Confidential Information of the Company other than a person
to whom disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of the duties of Executive as an employee of the
Company,  If Executive is legally required to disclose any Confidential
Information, Executive will notify the Company prior to doing so by providing
Company with written notice at least ten (10) business days in advance of the
intended or compelled disclosure.  Notice shall be provided as defined in
Section 7 below.
 
(f)  Need for Restrictions.  The Executive acknowledges and agrees that each of
the restrictive covenants contained in this Section 7 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
Customers, Prospective Customers, Vendors and agents.  The Executive also
acknowledges and agrees, as set forth in Section 7(h) below, that the Company
may obtain a temporary and/or permanent injunction to restrain any violations,
or otherwise enforce, the restrictive covenants contained in this Section 7.
 
(g)  Ownership by Company.  The Executive acknowledges and agrees that any of
his work product created, produced or conceived in connection with his
association with the Company shall be deemed work for hire and shall be deemed
owned exclusively by the Company.  The Executive agrees to execute and deliver
all documents required by the Company to document or perfect the Company’s
proprietary rights in and to the Executive’s work product.
 
(h)  Breach of Restrictive Covenants.  In the event of a breach by the Executive
of any restrictive covenant set forth in this Section 7, the Executive agrees
that such a breach would cause irreparable injury to the Company, and that if
the Company shall bring legal proceedings against the Executive to enforce any
restrictive covenant, the Company shall be entitled to seek all available civil
remedies, at law or in equity, including, without limitation, an injunction
without posting a bond, damages, attorneys’ fees, or costs.
 
(i)  Successors and Assigns.  The Company and its successors and assigns may
enforce these restrictive covenants.
 
(j)  Construction, Survival.  If the period of time, area, or scope of
restriction specified in this Section 7 should be adjudged unreasonable in any
proceeding, then the period of time, area, or scope shall be reduced so that the
restrictions may be enforced as is adjudged to be reasonable.  If the Executive
violates any of the restrictions contained in this Section, the restrictive
period shall be tolled during the time that the Executive is in violation.  All
the provisions of this Section 7 shall survive the term of this Agreement and
the Executive’s employment with the Company.
 
8.  Return of Company Property.  All of the Company’s products, Customer
correspondence, internal memoranda, designs, sales brochures, training manuals,
project files, price lists, Customer and Vendor lists, prospectus reports,
Customer or Vendor information, sales literature, territory printouts, call
books, notebooks, textbooks e-mails and Internet access, and all other like
information or products, including all copies, duplications, replications and
derivatives of such information or products, acquired by the Executive while in
the employ of the Company, whether prepared by the Executive or coming into the
Executive’s possession, shall be the exclusive property of the Company and shall
be returned to the Company promptly upon the Executive’s separation from the
Company.  The Executive’s obligations under this Section 8 shall exist whether
or not any of these materials contain Confidential Information.  The Executive
shall provide the Company with a signed certificate evidencing that all such
property has been returned, and that no such property or Confidential
Information has been retained by the Executive in any form.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.  Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, when transmitted by
facsimile with receipt confirmed, or one day after delivery to an overnight air
courier guaranteeing next day delivery, addressed as follows:
 
If to the Executive:                               [name]
Address


With a copy to:                                    Name
Contact info


If to the Company:                               NS8 Corporation
Contact Info


With a copy to                                      Name
Contact Info


or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
10.  Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
11.  Assignment.  This Agreement may not be assigned by the Executive, but may
be assigned by the Company to any successor to its business and will inure to
the benefit and be binding upon any such successor.
 
12.  Tax Withholding.  All amounts payable hereunder (including any non-cash
benefits) shall be subject to all applicable tax withholdings.
 
13.  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
14.  Headings.  The headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
 
15.  Choice of Law.  This Agreement shall be construed, interpreted and the
rights of the parties determined in accordance with the laws of the State of
Florida (without reference to the choice of law provisions of Florida law).
 
16.  Limitation on Liabilities.  If either party is awarded any damages as
compensation for any breach or action related to this Agreement, or any other
cause of action based in whole or in part on any breach of any provision of this
Agreement, such damages shall be limited to contractual damages and shall
exclude (i) punitive damages, and (ii) consequential and/or incidental damages
(e.g., loss of profits and other indirect, remote or speculative damages).
 
17.  Entire Agreement.  This Agreement contains the entire agreement and
understanding between the Company and the Executive with respect to the
employment of the Executive by the Company as contemplated hereby, and no
representations, promises, agreements or understandings, written or oral, not
herein contained shall be of any force or effect.  This Agreement shall not be
changed unless in writing and signed by both the Executive and the Board of
Directors of the Company.
 
18.  The Executive’s Acknowledgment.  The Executive acknowledges (a) that he has
consulted with or has had the opportunity to consult with independent legal
counsel of his own choice concerning this Agreement and has been advised to do
so by the Company, and (b) that he has read and understands this Agreement, is
fully aware of its legal effect, and has entered into it freely based on his own
judgment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
NS8 Corporation
 
/s/  Anthony Alda                         
Name:  Anthony Alda
Title:    Chairman of the Board
 


EXECUTIVE


/s/  James C. Forbes                    
Name:  James C. Forbes













